Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered. The Examiner respectfully disagrees with Applicant's conclusion that Muri fails to anticipate that the recommendations regarding component replacement or upgrading are based on geographic position data. The Examiner finds that Muri teaches that data used as inputs for evaluating an amount of wear/condition of footwear and used to output recommendations to recondition or replace it can include directly-measured GPS coordinate data. In support of the Examiner’s position, the Applicant is directed to the following passages of Muri:
[0021] of Muri discloses that, "the monitoring system 14 comprises a first parameter 20 […] used to determine or estimate the condition, wear, and/or remaining life of the wearable athletic device 12. "
[0024] discloses that, “when the first parameter 20 is a distance traveled, the distance may be the result of a direct measurement (e.g., based on the output of a GPS device)”
 [0026] discloses that, "distance traveled is measured by coordinates provided by the GPS device. This information may be used directly by the microprocessor 26 to determine an amount of wear.[...] "wear" generally refers gradual removal of material from a wearable athletic device and/or the deterioration in the properties or performance of a wearable athletic device or material used therein during use thereof or over a specific period of time. The "remaining life" of wearable athletic device may generally be related in an inverse manner to the "wear" of the wearable athletic device (e.g., as the amount of wear increases, the remaining life decreases)."
[0041] discloses that, "The output device 34 is configured to receive and relay information regarding the condition of the wearable athletic device 12 [...] The output device 34 [...] advises a user that the condition of the wearable athletic device 12 has reached a predetermined level and/or that it is recommended that the wearable athletic device 12 be replaced, either eminently or within a prescribed time period."
Considering at least the above passages of Muri as a whole, the Examiner maintains that Muri's recommendations for replacement and/or reconditioning of footwear (which as discussed by the Examiner in the detailed rejection of claim 1 meets a broadest reasonable limitation of "component selection or tuning” based at least in part on GPS coordinate data meets the argued claim limitations.
The Examiner does agree in part with Applicant’s argument found on p. 6 of the Remarks of 11/28/2022. The Examiner agrees that Muri does not specify whether the advertisements provided for equipment replacing or upgrading are from a provider of the equipment. The Examiner respectfully disagrees with the argument that Muri does not provide advertisements for replacing or upgrading at all though – The Examiner finds that Muri teaches providing advertisements for new footwear or for reconditioning of the footwear based on analyzed wear which are based on GPS coordinate data (see [0008], [0020], [0041], " an audio signal that advises a user [...] that it is recommended that the wearable athletic device be replaced, , [0049] discloses to, "notify a user that the wearable athletic device should be replaced [...] depending of the type, brand, model, age, etc. of the athletic device"). The Examiner finds that verbal directions to a user recommending the purchase of new shoes because the current ones are determined to be worn is an advertisement. 
	However, the Examiner, after further search and consideration, finds that the analogous prior art instrumented shoe replacement reference of US 2007/0247306 A1 to Case, JR, which is assigned to NIKE, INC.,  teaches in [0072] that “targeted advertising” may be used for a user “wearing an article of footwear 102 having a data transmission system 104” that can determine “user identification information, original shoe purchase data, shoe mileage, shoe usage information” and can “activate advertising or product information to be displayed to the user 802 via display device 806, wherein the advertising or product information is specifically targeted to the user […] suggests one or more potential new products to the user […]may show the user 8702 store locations and/or specific locations within the store where he/she may find the advertised products, their costs […]” 
The Examiner finds that it would have been obvious to one having ordinary skill in the art that the entity in Muri disclosed as providing an instrumented athletic shoe system and method for advertising a need for replacement of the shoe to the wearer could have been a shoe manufacturer itself as taught by Case, JR., without causing any unexpected results, as it would be expected that an equipment provider would have an interest in analytics and marketing to maintain brand loyalty through continued sales and ensuring a positive customer experience with the brand by optimizing the condition of the equipment so the user does not blame any poor performance on the brand itself.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0254944 A1 to Muri et al. in view of US 2007/0247306 A1 to Case, JR.
Re claim 1, Muri discloses: A method for enhancing revenue generation ([0005], [0008], [0020], [0023], [0028], [0049], describes using a smart wearable athletic device 12 to determine when the device should be replaced or reconditioned. A method encouraging replacement or reconditioning of a consumer commodity meets the field-of-use preamble statement of for enhancing revenue generation.) comprising: 
monitoring a performance of a sporting activity by a participant with a participant activity monitoring unit, wherein the sporting activity involves use of equipment, and wherein said activity is performed in varied locations throughout said performance; 
[0020]-[0023] describes monitoring a wearable athletic device 12 such as a jogging or running or hiking shoe or downhill ski, and tracking the condition or health of the device. 
[0044] describes that one or more of the elements of monitoring system 14, such as the measurement device 16, may be located on the wearable athletic device 12.
[0045] describes Fig. 2 which illustrates a preferred embodiment of the invention wherein athletic footwear 52 comprising shoes 52A, 52B, one of which including a wireless step/travel distance monitor in the form of pedometer 16’, and wherein it is noted that data is transmitted from 16’ to either a portable device 54 worn by the athlete and/or a remote internet site or personal computer.
[0023], [0026], [0028], [0035] The condition of the device is calculated based on monitored parameters that can include distance traveled or steps taken by a user, completion of a cycle, or a passage of time, wherein at least distance traveled may be measured using a GPS device.
The Examiner is interpreting the wearable athletic device 12 such as running shoe 52A comprising a step and travel distance measurement device 16’ as the claimed participant activity monitoring unit. The Examiner additionally notes that monitoring system 14, described in at least [0020], can additionally or alternatively be interpreted as the claimed participant activity monitoring unit because it can receive sensor data related to an athletic performance of the user, communicate with the wearable athletic device 12, and process the data to determine whether the wearable athletic device needs to be replaced or upgraded. [0020]-[0021], for example, describes, ‘an athletic system 10 for monitoring a wearable athletic device comprises a wearable athletic device 12 and a monitoring or tracking system 14 for monitoring or tracking the condition or health of the wearable athletic device 12. The wearable athletic device 12 may interact with the monitoring system 14, for example, by supplying one or more inputs into the monitoring system […], the monitoring system 14 may interact with the wearable athletic device 12 providing an output that results in an action being taken on the wearable athletic device 12 (e.g., resulting in the wearable athletic device 12 being replaced, reconditioned, or otherwise adjusted […] As illustrated in the FIG. 1, the monitoring system 14 comprises a first parameter 20 that is generally, but not necessarily, supplied by a first measurement device 16. The first parameter 20 is used to determine or estimate the condition, wear, and/or remaining life of the wearable athletic device 12. The monitoring system 14 further comprises a second parameter 22 that provides additional information for making the determination or estimate.’)
determining a location of said participant during said sporting activity
[0006] provides background on the invention, stating that, ‘In recent years, various technologies have matured to allow a person to more easily monitor their athletic performance in an automated fashion. This includes the use of various electronic devices such as pedometers or GPS devices that may be attached to the user, or even disposed on or within the user's shoe.’
[0026], describes that the first measurement device 16, which may be an electronic pedometer for counting steps and distance traveled, comprises a GPS device. In such embodiment, the distance traveled may be determined from coordinates provided by the GPS device. 
 and outputting geographic position data indicating said location (As discussed above, [0026] identifies that first measurement device 16 comprising a  GPS device provides coordinates used for counting steps and determining a distance traveled. [0028] also describes that a first parameter 20 may be the output from a GPS device (e.g., when the wearable athletic device 12 traverses a distance during use).) by the participant activity monitoring unit; (As noted in [0021], monitoring system 14, which comprises a computer-readable memory 24 and processor 26 used to determine a condition/wear/remaining life of a wearable athletic device, receives data output by first measurement device 16. And as noted in [0026] and [0045], the first measurement device 16 can be a GPS and can be located in the wearable athletic device 12 (participant activity monitoring unit.) As such, the claimed requirement for the participant activity monitoring unit outputting GPS location data is met.)
storing performance information corresponding to said sporting activity in a participant activity monitoring unit; 
[0021], [0036], [0040], computer readable memory 24 stores values of first parameters which are supplied by a first measurement device 16, which as described in [0045] can be a GPS.
	Also: [0043] describes that, ‘one processor system may be disposed on a portable device carried by a user for accumulating and/or storing data received by one or more measurement systems,’
	And [0044] describes that, ‘In certain embodiments, one or more of the elements
of the monitoring system 14 (e.g., at least one of the measurement devices 16, 32, the microprocessor 26, the instructions 30, and at least one of the parameters 20, 22) is located on the wearable athletic device 12.’
	The Examiner notes here that the claim limitation recites “a participant activity monitoring unit,” which does not establish that this is the same previously claimed participant activity monitoring unit (“the participant activity monitoring unit”) and as such any participant activity monitoring unit of the method meets this limitation. As discussed above, Muri teaches that either monitoring system 14 worn by the athlete and communicatively coupled with a wearable athletic device 12 can store the data output by GPS, and/or the wearable athletic device 12 itself could store the data.
correlating said stored performance information associated with said performance of the sporting activity with the geographic position data of said equipment during the activity and delivering comparative performance data based on said correlation by a participant performance correlator; ([0021] and [0039] describe calculating and storing, by a processor 26 in memory 24, values for wear and/or remaining life in terms of a time, distance, or number of steps taken. [0023] describes that remaining life can be determined and expressed as ‘the distance remaining before the wearable athletic device 14 should be replaced’. Fig. 6 functions 140-150 describe supplying a processor with instructions for determining a condition of a wearable athletic device and using the processor to calculate its condition based at least in part on the parameters. And as discussed above, [0026], describes that distance travelled may be determined by coordinates provided by the GPS device wherein this information may be used by the microprocessor to determine an amount of wear. [0028]-[0029] describes that second parameters in addition to a first distance parameter 20 may supplement the first parameter for calibration relative to the first parameter and/or for use in combination with the first parameter to determine the condition of the wearable athletic device. 
The Examiner finds that athletic equipment remaining life data expressed in terms of distance remaining before replacement is an example of comparative performance data delivered and that was obtained based on correlating various second parameters with a first distance parameter representing GPS coordinates.) and 
providing information to said participant based on said comparative performance data by a feedback module, wherein the information comprises recommendations regarding equipment replacement and/or upgrading, which recommendations are based on said geographic position data, and wherein the information regarding equipment replacement and/or upgrading further comprises an advertisement 
Muri in  [0005] identifies that, just as important as the initial selection of appropriate footwear by a runner, is "timely replacement of footwear as it ages" so that a runner does not suffer "injuries [...] before obvious signs of shoe fatigue or wear are generally visible". It is noted this is a particular problem for runners who own "multiple pairs of athletic shoes". 
[0008] discloses that a primary aim of the invention is to provide methods and instrumentation to monitor and evaluate the performance of athletic footwear so that users can be "alerted to replace the footwear before the risk of injury reaches an undesirable level"
 	[0020] of Muri discloses "providing an output that results in an action being taken on the wearable athletic device [...] resulting in the wearable athletic device being replaced, reconditioned", 
	[0041] of Muri continues that such an output, "may be in the form of an audio signal that advises a user [...] that it is recommended that the wearable athletic device be replaced, either eminently [sic] or within a prescribed time period. The audio signal can be in the form of a verbal indication"
	[0049] of Muri discloses to, "notify a user that the wearable athletic device should be replaced [...] depending of the type, brand, model, age, etc. of the athletic device"
Muri does not specify whether these advertisements are from a provider of the equipment. The Examiner agrees with Applicant’s argument of this point, found on p. 6 of the Remarks of 11/28/2022.
	As an advertisement, by definition, is a notice or means of communication that is used to make a product, brand or service known to a viewer to persuade the viewer to buy it, the above-cited audio outputs in Muri, including verbal commands, that advise a user to replace or recondition their athletic device based on computer-analyzed wear thereof, meet a broadest reasonable interpretation of an advertisement.
	Although Muri teaches the same inventive concept substantially as claimed, including advertising to a wearer when his instrumented shoes should be replaced to avoid injury, using analytics that are based on GPS coordinates, Muri is silent as to whether the entity generating the advertisement is an equipment provider. Muri thus lacks anticipation of “wherein the information regarding equipment replacement and/or upgrading further comprises an advertisement from a provider of the equipment.
	Case, JR, is an analogous prior art reference that is also directed to an instrumented athletic shoe and method for evaluating when it should be replaced and informing the wearer of a need for replacement. Case, which is assigned to NIKE, INC.,  teaches in [0072] that “targeted advertising” may be used for a user “wearing an article of footwear 102 having a data transmission system 104” that can determine “user identification information, original shoe purchase data, shoe mileage, shoe usage information” and can “activate advertising or product information to be displayed to the user 802 via display device 806, wherein the advertising or product information is specifically targeted to the user […] suggests one or more potential new products to the user […]may show the user 8702 store locations and/or specific locations within the store where he/she may find the advertised products, their costs […]” 
It would have been obvious to one having ordinary skill in the art that the entity in Muri disclosed as providing an instrumented athletic shoe system and method for advertising a need for replacement of the shoe to the wearer could have been a shoe manufacturer itself as taught by Case, JR., without causing any unexpected results, as it would be expected that an equipment provider would have an interest in analytics and marketing to maintain brand loyalty and ensure a positive customer experience with the brand. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715